DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing on 17 December 2019.
Claims 1 – 15 are pending and examined below. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Reference character “8” has been used to designate both an insert bushing arrangement in paragraph [0068] of Applicant’s Specification and a lower tool bushing in paragraph [0069] of Applicant’s Specification.
Reference character “17a” has been used to designate a cylindrical or sleeve-like element in paragraph [0072] in Applicant’s Specification, a cylindrical intermediate element in paragraph [0072] in Applicant’s Specification, and an intermediate element in paragraph [0072] in Applicant’s Specification.   

(Examiner’s note – please ensure the Specification uses consistent terminology for the structural elements of Applicant’s invention in order to avoid ambiguity.)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected
Regarding claim 10, line 8, the limitation, “the arrangement”, should read, “the insert bushing arrangement” so that the limitation expressly matches the antecedent basis of the limitation, in this case, the previously recited limitation, “an insert bushing arrangement”, in claim 1, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 – 8, 10 and 13 – 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 3, lines 1 – 5, the limitation, “the insert bushing includes a cylindrical intermediate element, which is a separate element mountable between the bearing support and the insert bushing and is configured to serve as the intermediate material layer”, is indefinite because in claim 1, upon which claim 3 depends, the claim elements, “an insert bushing” and “an intermediate material layer”, are recited as two separate and different claim elements; however, in claim 3, the claim element, “the intermediate material layer”, is part of claim element “the insert bushing”.  Thus, the limitation makes ambiguous whether the claim element “the intermediate material layer” is a separate and different element than the claim element, “the insert bushing”, or 

Regarding claim 5, line 3, the limitation, “the element”, is indefinite because it is ambiguous whether the limitation refers to previously recited limitation, “a cylindrical intermediate element”, in claim 5, line 2, or to previously recited limitation, “an insert locking element”, claim 1, line 7.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the element”, to mean “the cylindrical intermediate element”.

Regarding claim 6, lines 1 – 5, the limitation, “the insert bushing includes at least two intermediate segment elements, which are separate elements mountable between the bearing support and the insert bushing and are together configured to form a cylinder-like element and to serve as the intermediate material layer”, is indefinite because in claim 

Regarding claim 7, line 3, the limitation, “the element”, is indefinite because it is ambiguous whether the limitation refers to previously recited limitation, “a cylindrical intermediate element”, in claim 7, line 2, or to previously recited limitation, “an insert locking element”, claim 1, line 7.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the element”, to mean “the cylindrical intermediate element”.

Regarding claim 8, lines 1 – 4, the limitation, “the intermediate element is provided with at least one material layer serving as an isolating material layer between the intermediate element and the insert bushing”, is indefinite because the limitation indicates “the intermediate element is provided with at least one material layer serving as an isolating material layer between the intermediate element the insert bushing” wherein it is ambiguous how the claim element, “at least one material layer”, which is claimed as part of the claim element, “the intermediate layer”, can be between “the intermediate element and the insert bushing”, or in other words, between the itself and the insert bushing.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the intermediate element is provided with at least one material layer serving as an isolating material layer between the intermediate element and the insert bushing” to mean “at least one material layer serving as an isolating material layer between the intermediate element and the insert bushing”.

Regarding claim 10, line 7, the limitation, “a breaking tool”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “a breaking tool” in claim 1, line 5, or the limitation refers to a new breaking tool not previously recited.  

Regarding claim 11, line 3, the limitation “the frame” is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the frame” to mean “a frame”.

Regarding claim 12, line 16, the limitation “the materials” is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the materials” to mean “materials”.

Regarding claim 15, line 3, the limitation “the removal” is indefinite because the limitation lacks antecedent basis.  For purposes of compact prosecution, the Examiner interprets the limitation “the removal” to mean “the removing the insert bushing”.

Claim Rejections - 35 USC § 102	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 7 – 8, and 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kahra (US 2008/0173457 A1).

Regarding claim 1, Kahra discloses an insert bushing arrangement of a breaking hammer, comprising:
an insert bushing (14, fig. 3) mountable axially inside a bearing support (lower portion of 10, fig. 3) wherein an inner cylindrical surface of the insert bushing is arranged as a slide bearing surface against a breaking tool (6, fig. 3) ([0034] describes one or more bearings 11, analogous to lower bearing bushing 14, as a slide bearing that is in contact with tool 6), which is movable relative to the insert bushing (fig. 3 shows tool 6 is movable relative to lower bearing bushing 14); 
an insert locking element (28, fig. 3) is configured to limit axial movement of the insert bushing relative to the bearing support ([0036], ll. 21 – 25).
 an intermediate material layer (22, fig. 3) disposed between opposing surfaces of the bearing support (lower portion of 10) and the insert bushing (14).

Regarding claim 2, Kahra discloses material of the intermediate material layer (22, fig. 3; [0042] describes the interior face of bearing frame 22 as made of steel or a corresponding material) differs from materials of the bearing support (lower portion of 10, fig. 3; [0015] describes frame 10 typically made of steel. Please note that [0042] describes the interior face of bearing frame 22 as made of steel or a corresponding material wherein the Examiner deems a corresponding material as a material different from steel but having similar properties) and the insert bushing (14, fig. 3; [0042] describes bearing bushing 14 is made of bronze or a plastic material).

Regarding claim 3, Kahra discloses the intermediate material layer (22, fig. 3) is configured as a cylindrical intermediate element (fig. 5 shows bushing frame 22 having an inner diameter D1 and a length L1 implying bushing frame 22 is a cylinder), which is a separate element mountable between the bearing support (lower portion of 10, fig. 3) and the insert bushing (14, fig. 3) ([0011 describes bushing frame 22 immovably attached to the lower portion of frame 10 while fig. 3 shows bearing frame 22 between the lower portion of frame 10 and lower bearing bushing 14 wherein the Examiner deems immovably attached to the lower portion of frame 10 while fig. 3 shows bearing frame 22 between the lower portion of frame 10 and lower bearing bushing 14 equivalent to the claimed “mountable between the bearing support and the insert bushing”).

Regarding claim 7, Kahra discloses the cylindrical intermediate element (22, fig. 3) is a symmetrical piece (fig. 5 shows bushing housing as a cylindrical structure substantially symmetric), whereby a mounting direction of the cylindrical intermediate element is freely selectable (fig. 1 shows percussion device 1a can be freely moved into variety of positions (i.e. vertical, horizontal, and at an angle) wherein the mounting direction of tool 6 into bushing frame 22 is freely selectable by moving percussion device.  In other words, if the user selects to move percussion device 1a to a vertical orientation, then the mounting direction of tool 6 into bushing frame 22 is vertical, wherein if the user selects to move percussion device 1a to a horizontal orientation, then the mounting direction of tool 6 into bushing frame 22 is horizontal).

Regarding claim 8, Kahra discloses at least one material layer (25, fig. 3) serving as an isolating material layer between the intermediate element (22, fig. 3) and the insert bushing (14, fig. 3).

Regarding claim 11, Kahra discloses the bearing support (lower portion of 10, fig. 3) includes a bearing housing (20, fig. 3) formed directly to a frame (10, fig. 3) of the breaking hammer (1a, fig. 3) and comprising including support surfaces (interior surface of space 20 and shoulder 23 of lower portion of frame 10) towards the insert bushing (14, fig 3; fig. 3 shows interior surface of space 20 facing towards the exterior face of bearing bushing 14).

Regarding claim 12, Kahra discloses a breaking hammer, comprising:
 	a percussion device (1a, fig. 3) including a frame (10, fig. 3; the Examiner deems the upper portion of frame 10 that provides the frame for percussion element 7 as the claimed “a frame”) and an impact element (7, fig. 3) arranged inside the frame (19); 
a breaking tool (6, fig. 3) connectable to the percussion device (1a) and arranged to protrude from the frame (as shown in fig. 3 where tool 6 protrudes from the upper portion of frame 10 that provides the frame for percussion element 7); 
a bearing support (lower portion of 10, fig. 3), which is located at a tool side end of the frame (fig. 3 shows lower portion of frame 10 located at the tool side end of the upper portion of frame 10 that provides the frame for percussion element 7); and 
an insert bushing (14, fig. 3) arrangement in accordance with claim 1 having at least an insert bushing (14) mounted removably inside the bearing support (lower portion of 10) wherein inner surfaces of the insert bushing are configured to serve as slide bearing surfaces against the breaking tool (6, fig. 3) ([0034] describes one or more bearings 11, analogous to lower bearing bushing 14, as a slide bearing that is in contact with tool 6).

Regarding claim 13, Kahra discloses a method of supporting a breaking tool of a breaking hammer, the method comprising: 
providing a tool side lower end of the breaking hammer (1a, fig. 3) with at least one insert bushing (14, fig. 3); 
arranging the insert bushing (14) inside a bearing support (lower portion of 10, fig. 3) of the breaking hammer (1a);
retaining the insert bushing (14) by means of an insert locking element (27, 28, fig. 3) inside the bearing support (lower portion of 10); 
providing the breaking hammer (1a) with an intermediate material layer (22, fig. 3) between the bearing support (lower portion of 10) and the insert bushing (14) and thereby isolating the bearing support (lower portion of 10) and the insert bushing (14) from direct material contact at least at a slide bearing zone (25, fig. 3) therebetween; and 
selecting material properties between the intermediate material layer (22) and the bearing support (10) ([0015] describes frame 10 typically made of steel and [0042] describes the interior face of bearing frame 22 as made of steel or a corresponding material), and further, between the intermediate material layer (22) and the insert bushing (14) ([0042] describes the interior face of bearing frame 22 as made of steel or a corresponding material and bearing bushing 14 is made of bronze or a plastic material) to have a poor mutual adhesion tendency and to thereby prevent sticking of the materials ([0043] describes that ways of removing bearing bushing 14 from the interior face of bearing frame 22 that imply the material of bearing bushing 14 and the material of the interior face of bearing frame 22 have a poor mutual adhesion tendency).

Regarding claim 14, Kahra discloses preventing axial movement of the insert bushing (14, fig. 3) in axial direction by means of a locking ring (28, fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kahra.

Regarding claim 4, Kahra discloses the invention as recited in claim 3.
Kahra further discloses a thickness of the intermediate material layer (22, fig. 3; fig. 3 shows bushing frame 22 having a thickness). 

Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the intermediate material layer to have a thickness at least 0.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


    PNG
    media_image1.png
    342
    216
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (Moore (US 2017/0072551 A1) – Annotated fig. 4A)]Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kahra, in view of Moore (US 2017/0072551 A1).

Regarding claim 5, Kahra discloses the invention as recited in claim 3.
Kahra does not expressly disclose the cylindrical intermediate element includes an axial groove extending end to end and radially through the cylindrical intermediate element.
(63, fig. 4A; fig. 4A shows at least one collet 63 as cylindrical and [0026] describes at least one collet 63 between bushing housing 61 and tool 16 and thus an intermediate element) includes an axial groove (A, annotated fig. 4A) extending end to end and radially through the cylindrical intermediate element (63).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylindrical intermediate element, as disclosed by Kahra, with the cylindrical intermediate element includes an axial groove extending end to end and radially through the cylindrical intermediate element, as taught by Moore, with the motivation to provide an adjuster mechanism in order to reduce the need to refurbish or replace the insert bushing ([0037]).

Regarding claim 6, Kahra discloses the invention as recited in claim 3.
Kahra does not expressly disclose the intermediate material layer is configured as at least two intermediate segment elements, which are separate elements mountable between the bearing support and the insert bushing and wherein the at least two intermediate segment elements are further configured to form a cylinder-like element.
However, Moore teaches the intermediate material layer (63, fig. 4A; fig. 4A shows at least one collet 63 as cylindrical and [0026] describes at least one collet 63 between bushing housing 61 and tool 16 and thus an intermediate element) is configured as at least two intermediate segment elements (fig. 4A shows 2 collet 63), which are separate elements ([0033] describes a pair of collet guide members 63 wherein the Examiner deems the pair of collet guide members 63 as separate elements) and wherein the at least two intermediate segment elements (63) are further configured to form a cylinder-like element ([0033] describes a pair of collet guide members 63 form an annular shape). (One having ordinary skill in the art would recognize that with the teachings of Moore with the invention of Kahra, the structure of the pair of collet guide members of Moore would replace bushing housing of Kahra and, as disclosed in Kahra, would be mountable between the bearing support and the insert bushing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the cylindrical intermediate element, as disclosed by Kahra, with the intermediate material layer is configured as at least two intermediate segment elements, which are separate elements mountable between the bearing support and the insert bushing and wherein the at least two intermediate segment elements are further configured to form a cylinder-like element, as taught by Moore, with the motivation to provide an adjuster mechanism in order to reduce the need to refurbish or replace the insert bushing ([0037]).

Allowable Subject Matter
Claims 9, 10 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THANH K TRUONG/           Supervisory Patent Examiner, Art Unit 3731